Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the Presentment Agency (see Matter of Kerlyn T., 252 AD2d 557, 558; cf. People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted the crimes of unlawful imprisonment in the second degree (see Penal Law § 135.05) and sexual misconduct committed while acting in concert with other persons (see Penal Law § 20.00, 130.20). Ritter, J.P., Feuerstein, Adams and Rivera, JJ., concur.